Case: 1:19-cr-00093-RLW-ACL Doc. #: 92 Filed: 05/26/20 Page: 1 of 2 PageID #: 265


                               UNITED ST ATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION


 UNITED STATES OF AMERICA,                       )
                                                 )
                  Plaintiff,                     )
                                                 )
            V.                                   )          No. 1:19-CR-93 RLW
                                                 )
 DENNIS RAY PIKEY,                               )
                                                 )
                  Defendant.                     )

                                             ORDER

        This matter is before the Court on the Report and Recommendation of United States

 Magistrate Judge Abbie Crites-Leoni (ECF No. 66). Defendant Pikey filed a Motion to Suppress

 Statements (ECF No. 24) and the Government filed a Response to Defendant's Motion to Suppress

 Statements (ECF No. 50). Pursuant to 28 U.S.C. § 636(b), this matter was referred to Judge

 Crites-Leoni, who filed a Report and Recommendation on March 20, 2020.           Neither party

 submitted objections to the Report and Recommendation within the fourteen (14) day period

 allowed.      On May 22, 2020, Defendant filed a Notice stating that he did not intend to file

 objections.

        The Magistrate Judge recommends that Defendant Pikey's Motion to Suppress Statements

 (ECF No. 24) be denied. After de novos review of this matter, this Court adopts the Magistrate

 Judge's recommendations.

        Accordingly,

        IT IS HEREBY ORDERED that the Report and Recommendation of United States

 Magistrate (ECF No. 66) is SUSTAINED, ADOPTED, and IN CORPORATED herein.
Case: 1:19-cr-00093-RLW-ACL Doc. #: 92 Filed: 05/26/20 Page: 2 of 2 PageID #: 266


         IT IS FURTHER ORDERED that Defendant Pikey's Motion to Suppress Statements

 (ECF No. 24) is DENIED.




 Dated   this~i~y of May, 2020.




                                          2
